Exhibit 10.1

Description of UGI Corporation Senior Executive Employee

Severance Pay Plan, Amended July 25, 2006

On July 25, 2006, the Board of Directors of UGI Corporation (the “Company”)
approved an amendment to the UGI Corporation Senior Executive Employee Severance
Pay Plan (as amended, the “UGI Severance Plan”). The amended UGI Severance Plan
became effective July 25, 2006 and is applicable to the Company’s named
executive officers employed by the Company.

The UGI Severance Plan assists certain senior level employees of the Company,
including Lon R. Greenberg, Anthony J. Mendicino and John L. Walsh, in the event
their employment is terminated without fault on their part. François Varagne is
not entitled to severance benefits under the UGI Severance Plan. Specified
benefits are payable to a senior executive covered by the UGI Severance Plan if
the senior executive’s employment is involuntarily terminated for any reason
other than for cause or as a result of the senior executive’s death or
disability.

The UGI Severance Plan provides for cash payments equal to a participant’s
compensation, as defined in the UGI Severance Plan, for 6 months (12 months in
the case of Mr. Walsh and 18 months in the case of Mr. Greenberg). In addition,
a participant receives the cash equivalent of his or her target bonus under the
Company’s Annual Bonus Plan, pro-rated for the number of months served in the
fiscal year. However, if the termination occurs in the last two months of the
fiscal year, the Chief Executive Officer has the discretion to determine whether
the participant will receive a pro-rated target bonus, or the actual annual
bonus which would have been paid after the end of the fiscal year, assuming that
the participant’s entire bonus was contingent on meeting the applicable
financial performance goal. The UGI Severance Plan also provides for separation
pay equal to one day’s pay per month of service, with a minimum payment equal to
3 months’ compensation and a maximum payment equal to 12 months’ compensation,
in each case as defined in the UGI Severance Plan.

Certain employee benefits, including medical and dental benefits, are continued
under the UGI Severance Plan for a period not to exceed 18 months (24 months in
the case of Mr. Walsh and 30 months in the case of Mr. Greenberg). The UGI
Severance Plan also provides for outplacement services for a period of 12 months
following an executive’s termination of employment. Executives will be entitled
to receive tax preparation services for their final year of employment under the
UGI Severance Plan. The Company has the option to pay a participant the cash
equivalent of those employee benefits. Provided that the participant is eligible
to retire, all payments under the UGI Severance Plan can be reduced by an amount
equal to the fair market value of certain equity-based awards, other than stock
options, payable to the participant after the termination of employment.



--------------------------------------------------------------------------------

In order to receive benefits under the UGI Severance Plan, a senior executive is
required to execute a release which discharges the Company and its affiliates
from liability for any claims the senior executive may have against any of them,
other than claims for amounts or benefits due to the executive under any plan,
program or contract provided by or entered into with the Company or its
affiliates. The senior executive is also required to ratify post-employment
activities agreements and to cooperate in attending to matters pending at the
time of his or her termination of employment.